NUMBER 13-06-00627-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

OTIS PERRY,                                                                   Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 24th District Court
                          of Goliad County, Texas.


                          MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
               Memorandum Opinion by Justice Garza
       Appellant, Otis Perry, was indicted by a Goliad County grand jury on March 8, 2005

for the offense of murder. See TEX . PENAL CODE ANN . § 19.02 (Vernon 2003). Following

a jury verdict on October 24, 2005 finding Perry incompetent to stand trial, the trial court

ordered that Perry be committed to the maximum security unit of North Texas State

Hospital–Vernon “for a period not to exceed 120 days[,] to be confined therein for further

examination and treatment toward the specific objective of attaining competency.” See

TEX . CODE CRIM . PROC . ANN . art. 46B.073 (Vernon Supp. 2007). The record reflects that

Perry was subsequently determined to have attained competency to stand trial. See id.
arts. 46B.079(b)(1) (Vernon Supp. 2007) (providing that the head of the mental health

facility to which defendant is committed shall notify the trial court upon finding that the

defendant has attained competency to stand trial), 46B.081 (Vernon Supp. 2007)

(providing that the defendant shall be returned to court as soon as practicable after notice

of competency is provided to the court under article 46B.079).

       After trial, a jury found Perry guilty on October 25, 2006 of the lesser included

offense of manslaughter, a second-degree felony. See TEX . PENAL CODE ANN . § 19.04

(Vernon 2003). The jury assessed punishment at twenty years’ confinement in the Texas

Department of Criminal Justice–Institutional Division along with a $5,000 fine. Perry now

appeals the judgment of the trial court. We affirm.

                                     I. ANDERS BRIEF

       Perry’s court-appointed appellate counsel has filed an Anders brief with this Court,

in which she states that she has reviewed the record and concludes that only one possible

issue exists for appeal.    See Anders v. California, 386 U.S. 738 (1967).         Counsel

concludes, however, that the issue lacks merit and that any appeal in this case would be

frivolous. See id. Counsel’s brief meets the requirements of Anders, as it presents a

professional evaluation showing why there are no arguable grounds for advancing an

appeal. See Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978), counsel

has carefully discussed why, under controlling authority, there are no errors in the trial

court’s judgment. Counsel has informed this Court that she has (1) examined the record

and has found no arguable grounds to advance on appeal, (2) served a copy of the brief

on appellant, and (3) informed appellant of his right to review the record and to file a pro

se brief. See Anders, 386 U.S. at 744; see also Stafford, 813 S.W.2d at 509-10. No pro

se brief has been filed.




                                             2
                                  II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the record and find that the appeal is wholly frivolous

and without merit. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005)

(“Due to the nature of Anders briefs, by indicating in the opinion it considered the issues

raised in the brief and reviewed the record for reversible error but found none, the court of

appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813
S.W.2d at 509. Accordingly, we affirm the judgment of the trial court.

                                  III. MOTION TO WITHDRAW

       In accordance with Anders, Perry’s appellate attorney has asked permission to

withdraw as counsel. See Anders, 386 U.S. at 744. We grant her motion to withdraw. We

further order counsel to notify Perry of the disposition of this appeal and the availability of

discretionary review. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per

curiam).




                                                   DORI CONTRERAS GARZA,
                                                   Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 29th day of May, 2008.




                                              3